This is an action for damages for death by wrongful act. At the close of plaintiff's *Page 24 
testimony, the defendant moved for a non-suit. The trial Judge granted the motion and made the following order:
"It appearing that the only reasonable inference to be drawn from the testimony offered by the plaintiff in the above cause is that the injuries complained of were the result of the negligence of the person in charge of plaintiff's intestate, and that negligence on the part of the plaintiff's intestate was the proximate cause of said injuries, now, on the motion of Harley  Blatt and R.P. Searson, Esqrs., attorneys for the defendant, Seaboard Air Line Railway, it is ordered that a non-suit in the said cause be, and the same is hereby, granted upon the grounds set forth in the record, and that the complaint be dismissed with costs."
From this order the plaintiff appealed, and his appeal must be sustained. More than one inference can be drawn from the testimony. What was the proximate cause of the injury was a question for the jury. It is improper to discuss the facts, as a new trial must be ordered.
The judgment should be reversed, and a new trial ordered.
MR. CHIEF JUSTICE GARY concurs.